DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/08/2021 has been entered.  Claims 1, 4-6, 13, and 17-19 are pending in the application.

 Specification
The disclosure is objected to because of the following informalities: the plurality of staples and the outer housing portion have designated the same reference number - 120.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both the plurality of staples and the outer housing portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 13, and 17-19, is/are rejected under 35 U.S.C. 103 as obvious over Milliman (US 20150014393 A1) in view of Bae et al. (US 20180116667 A1) in view of Zemlok et al. (US 20110218484 A1) and further in view of Dimitriu et al. (US 6361542).
Regarding claim 1, Milliman discloses a reload assembly (10/100) comprising: a shell housing (110/120) including a distal portion, a proximal portion, and an outer housing portion defining a cavity (figs. 1-3), the outer housing portion having a tubular extension (122a, portion having tabs 125), that forms the proximal-most portion of the proximal portion of the shell housing and is configured to receive a distal portion of the stapling device ([0077], see figs. 1-2 and 41) and the shell housing supporting a 
a staple cartridge (150) supported on the distal portion of the shell housing and having an annular configuration (110/120); a plurality of staples received within the staple cartridge (fig. 3); a staple pushing member (530/540) supported within the cavity defined by the shell housing, the staple pushing member defining a through bore (fig. 3); a knife carrier (420) supported within the through bore of the staple pushing member, the knife carrier being movable between retracted and advanced positions; and a knife (440) supported on the knife carrier, the knife being movable with the knife carrier between the retracted and advanced positions and having an annular configuration([0072-0080, 0115-0121], figs 1-3).
Milliman states:  “tube portion 912 of case 910 is configured to be press-fit into housing 120 of shell assembly 100” [0112]
Milliman fails to disclose the tubular extension transmitter is a strain gauge, wherein the strain gauge is molded into the tubular extension of the shell housing wherein when the reload assembly is clamped and fired, firing and clamping forces are translated through the shell housing and through the strain gauge.

Bae et al. states “the pressure sensor 500 may be, for example, a Force Sensing Resistor (FSR) sensor, a strain gauge, or a piezoelectric element, of course, all kinds of known pressure sensors may be employed without limitation thereto” [0109]
Zemlok et al. teaches having a pressure sensor (72) molded into a tubular extension (118/54) of a shell housing ([0038-0043], figs. 1-5).
Zemlok et al. states:  “sensor 72 may be affixed to an inner surface 116 of elongate tubular member 54 or, alternatively, primary sensor 72 may be formed, molded, or otherwise positioned internally of a wall 118 of elongate tubular member 54” [0043].

Given the suggestion and teachings of Milliman of having a microchip with a processor to obtain different data from sensors and instrument data, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing for proper connection measuring tissue and/or tensile and tractive forces in the extension as taught by Bae et al. and the sensor/strain gauge to molded in the tubular extension of the shell as taught by Zemlok et al. as further taught and evidenced by Dimitriu et al.
Regarding claim 13, Milliman discloses a stapling device (10) comprising: a handle assembly (24/22, fig. 1); an adaptor assembly (30) having a proximal portion and a distal portion, the proximal portion supported on the handle assembly; and 
a reload assembly (100) including a shell housing (120), 

Bae et al. teaches a similar reload assembly/circular stapler (fig. 1) with clamping anvil (40) staple cartridge (200) with having a tubular 
Bae et al. states “the pressure sensor 500 may be, for example, a Force Sensing Resistor (FSR) sensor, a strain gauge, or a piezoelectric element, of course, all kinds of known pressure sensors may be employed without limitation thereto” [0109]
Zemlok et al. teaches having a pressure sensor (72) molded into a tubular extension (118/54) of a shell housing ([0038-0043], figs. 1-5).
Zemlok et al. states:  “sensor 72 may be affixed to an inner surface 116 of elongate tubular member 54 or, alternatively, primary sensor 72 may be formed, molded, or otherwise positioned internally of a wall 118 of elongate tubular member 54” [0043].
Dimitriu et al. teaches an Obstetrical vacuum extractor (10) having an extension/stem (52) with a strain gauge (40/50) molded into the 
Given the suggestion and teachings of Milliman of having a microchip with a processor to obtain different data from sensors and instrument data, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Milliman’s the tubular extension and the shell housing supporting a strain gauge wherein the strain gauge is molded into the tubular extension of the shell housing for proper connection measuring tissue and/or tensile and tractive forces in the extension as taught by Bae et al. and the sensor/strain gauge to molded in the tubular extension of the shell as taught by Zemlok et al. as further taught and evidenced by Dimitriu et al.
Regarding claims 4-6 and 17-19, Milliman discloses a coupling mechanism (30/120 and/or 803) supported about the tubular extension of the shell housing, the coupling mechanism adapted to secure the reload assembly to a surgical stapling device (figs. 3 and 35-39), a staple actuator (530), the staple actuator positioned within the cavity defined by the shell housing in abutting relation to the staple pushing member (540), the staple actuator movable from a retracted position to an advanced position to move 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 13, and 17-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731